Opinion by
Lawrence, J.
Prom the testimony, it appeared that at the time of entry of the instant merchandise, there arose a difference of opinion between the petitioner and the appraiser as to the correct value for the merchandise in issue; that, after several conferences between the broker and the appraiser, entries covering similar shipments were amended to conform to the value considered by the appraiser; that, by agreement of the parties, it was decided to make a test case of the instant petition to determine whether export value, contended for by the importer, or foreign value, determined applicable by the appraiser, was the proper basis for valuation purposes; and that the reappraisement litigation resulted in favor of the appraiser’s finding of foreign value. Upon consideration of the evidence, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.